         Case 1:18-cv-03962-WMR Document 9 Filed 11/19/18 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEDRIC HOPKINS,                        ]
                                       ]
       Plaintiff,                      ]
                                       ]
v.                                     ]      CIVIL ACTION FILE
                                       ]      NO. 18-cv-03962-WMR
CS TRUCK & TRAILER REPAIR              ]
SERVICES, INC.,                        ]
                                       ]
       Defendant.                      ]


     CONSENT ORDER STAYING ALL DEADLINES PENDING COURT’S
                REVIEW OF SETTLEMENT TERMS


       For good cause shown, the parties’ Joint Motion to Stay All Deadlines Pending

Court’s Review of Settlement Terms [Doc. 8] is GRANTED. Consequently, it is

hereby

       ORDERED that all deadlines in this Fair Labor Standards Act case be stayed

pending the Court’s review of the terms of the parties’ settlement; and

       ORDERED that the parties shall file a joint motion seeking the Court’s approval

of the terms of their settlement (including a copy of the parties’ written settlement

agreement) within fourteen (14) days of the entry of this Order.
 Case 1:18-cv-03962-WMR Document 9 Filed 11/19/18 Page 2 of 3




IT IS SO ORDERED this 19th day of November, 2018.



                                   /s/ William M. Ray, II
                                   William M. Ray, II
                                   United States District Judge




                             -2-
        Case 1:18-cv-03962-WMR Document 9 Filed 11/19/18 Page 3 of 3




Proposed consent order jointly submitted by:

Martin & Martin, LLP                       MILLER & MARTIN, PLLC

By: /s/Kimberly N. Martin                 By: /s/James P. Daniel
    Kimberly N. Martin                        James P. Daniel
     Georgia Bar No. 473410                   Georgia Bar No. 204115
     Thomas F. Martin
     Georgia Bar No. 482595               1180 Peachtree Street, N.W.
                                          Suite 2100
Post Office Box 1070                      Atlanta, GA 30309-3407
Tucker, GA 30085-170                      (404) 962-6100 Telephone
(404) 313-5538                            (404) 962-6300 Facsimile
kimberlymartinlaw@gmail.com               jimmy.daniel@millermartin.com
tfmartinlaw@msn.com
                                          Counsel for Defendant CS Truck and
Counsel for Plaintiff Dedric Hopkins      Trailer Repair Services, Inc.




                                       -3-
